Hill, C. J. This is an “adverse suit” authorized by sections 2325, 2326, Rev. St. of the United States, to settle conflicting rights in a mining claim. The complaint did not contain all the allegations necessary to make out a case for the plaintiff, but did contain general allegations sufficient to make the complaint a proper basis for a good complaint, if objection had been taken to its form. It was answered on the merits, and then this stipulation entered into: “And both parties in open court waived all other points raised in the pleadings, and submitted the cause to the court upon the sole issue as to whether or not plaintiffs under their said location had resumed work on said claim in the year 1899, and after the forfeiture in 1898, and before the location under which the defendant claims title, which was made June 20, 1899.” On the sole issue tried before the court there was a conflict, and such a conflict that it can not be said that the chancellor’s findings are against the weight of the evidence. The appellant contends that the evidence fails to show that the plaintiff made out all the necessary proof to entitle him to patent under the laws of the United States, and that this stipulation would not do away with the necessary allegations and proof of all facts necessary to make out a case entitling him to a patent. The nature of these suits is fully explained in Blackburn v. Portland Gold Mining Co., 175 U. S. 571, and Shoshone Mining Co. v. Ritter, 177 U. S. 505. The Congress has not attempted to regulate the practice in the State courts in these cases. It merely has relegated the litigation to the courts, instead of litigating the questions before the departments, as formerly. Treating the case as any other litigated matter between individuals, the stipulation was binding, and not improper practice. It is entirely competent for parties to a litigation to stipulate that the only issue is the one therein stated. Such is the whole object of pleading, to eliminate the undisputed matters and narrow the issue to the material point of difference. ’This stipulation merely performed that office, and necessarily implied that all other facts necessary on either side to make out the respective contentions were undisputed. Taking this view of the case, it was not necessary for plaintiff to prove facts other than on the point of issue. Whether the United States land officers will accept a judgment based on an issue thus limited is a matter for their consideration, not for this court. There is nothing to indicate that the issue was a feigned one for the fraudulent purpose of deceiving either the court or land department of the Government. The judgment is affirmed.